Citation Nr: 0025304	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection, on the basis of 
nicotine dependence, for the cause of the veteran's death.

2.  Entitlement to service connection, other than on the 
basis of nicotine dependence, for the cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Richard D. Lebovitz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired from service in February 1972, after 
having served on active duty for a period in excess of 23 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A hearing was held before a hearing officer at 
the RO in July 1993, and the hearing officer's decision was 
entered in August 1993.  

In decisions dated in January 1996 and June 1998, the Board 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed each decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In response to those appeals, the January 1996 and June 1998 
Board decisions were vacated and remanded by the Court in 
Orders dated in December 1996 and March 1999, respectively.  

The appeal has been returned to the Board for further action.

REMAND

In July 2000, the appellant's attorney submitted a letter in 
response to a May 2000 opinion obtained by the Board from an 
independent medical expert.  Attached to the attorney's 
letter were copies of articles pertaining to smoking and 
tobacco.  RO review of this evidence was not waived.  In 
accordance with 38 C.F.R. § 20.1304(c) (1999), the Board must 
remand this case to the RO for review of the evidence and 
preparation of a Supplemental Statement of the Case (SSOC).

A plausible claim for service connection, on the basis of 
nicotine dependence, for the cause of the veteran's death, 
requires, as a threshold showing, evidence demonstrating that 
such dependence was acquired in service.  See VAOPGCPREC 19-
97 (May 13, 1997).  The current record (inclusive of the 
independent medical opinions obtained) contains no evidence 
to such effect.  The Board is, therefore, of the opinion 
that, before further appellate action bearing on this aspect 
of the appeal ensues, the appellant should be formally 
advised, in accordance with 38 U.S.C.A. § 5103(a) (West 
1991), as to the character of evidence which is required to 
complete her application for service connection, on the basis 
of nicotine dependence, for the cause of the veteran's death.  
Further development bearing on the same is, consequently, 
specified below.

With respect to the second issue listed on the title page, 
i.e., entitlement to service connection, other than on the 
basis of nicotine dependence, for the cause of the veteran's 
death, the Board notes that in a March 1999 Joint Motion 
requesting items of relief to include vacating and remanding 
the June 1998 Board decision, it was specifically asserted 
that "[t]he instant remand should not disturb the Board's 
determinations regarding service-connected asthmatic 
bronchitis with COPD as the cause of the veteran's death."  
The Court's March 1999 order, however, vacated the Board's 
decision.  As there was no specific notation in the order 
that the Board decision insofar as it denied service 
connection for the cause of death due to service-connected 
asthmatic bronchitis with chronic obstructive pulmonary 
disease (COPD) was not vacated, the Board cannot so limit the 
issue at the present time.  While it appears that the case as 
currently argued is based solely on a theory of inservice 
smoking and/or nicotine dependence, this must be clarified 
with the appellant.  If she desires to so limit consideration 
of her claim, she may do so. 

Accordingly, the case is REMANDED for the following:  

1.  The RO should properly advise the 
appellant that, in accordance with 
38 U.S.C.A. § 5103(a), she is required, 
in order to complete her application for 
service connection, on the basis of 
nicotine dependence, for the cause of the 
veteran's death, to submit evidence 
substantiating that the veteran's 
nicotine dependence was acquired during 
service or was otherwise related to 
service.

2.  The RO should appropriately contact 
the appellant and obtain clarification 
from her as to whether she is continuing 
to assert entitlement to service 
connection for the cause of the veteran's 
death, other than on the basis of 
nicotine dependence.

3.  Thereafter, in light of the response 
received (if any) to the inquiry 
addressed in the preceding numerical 
directive and after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
as appropriate, readjudicate the issues 
listed on the title page, considering all 
evidence added to the record subsequent 
to the March 1993 SSOC, to include 
evidence submitted by the appellant's 
attorney with his July 2000 letter.  

4.  If the appellant's claim for service 
connection for the cause of the veteran's 
death remains denied, both she and her 
representative should be provided with an 
appropriate SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


